                Exhibit B



Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 1 of 213 PageID #:
                                    11826
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 2 of 213 PageID #:
                                    11827
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 3 of 213 PageID #:
                                    11828
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 4 of 213 PageID #:
                                    11829
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 5 of 213 PageID #:
                                    11830
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 6 of 213 PageID #:
                                    11831
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 7 of 213 PageID #:
                                    11832
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 8 of 213 PageID #:
                                    11833
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 9 of 213 PageID #:
                                    11834
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 10 of 213 PageID #:
                                    11835
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 11 of 213 PageID #:
                                    11836
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 12 of 213 PageID #:
                                    11837
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 13 of 213 PageID #:
                                    11838
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 14 of 213 PageID #:
                                    11839
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 15 of 213 PageID #:
                                    11840
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 16 of 213 PageID #:
                                    11841
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 17 of 213 PageID #:
                                    11842
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 18 of 213 PageID #:
                                    11843
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 19 of 213 PageID #:
                                    11844
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 20 of 213 PageID #:
                                    11845
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 21 of 213 PageID #:
                                    11846
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 22 of 213 PageID #:
                                    11847
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 23 of 213 PageID #:
                                    11848
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 24 of 213 PageID #:
                                    11849
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 25 of 213 PageID #:
                                    11850
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 26 of 213 PageID #:
                                    11851
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 27 of 213 PageID #:
                                    11852
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 28 of 213 PageID #:
                                    11853
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 29 of 213 PageID #:
                                    11854
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 30 of 213 PageID #:
                                    11855
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 31 of 213 PageID #:
                                    11856
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 32 of 213 PageID #:
                                    11857
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 33 of 213 PageID #:
                                    11858
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 34 of 213 PageID #:
                                    11859
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 35 of 213 PageID #:
                                    11860
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 36 of 213 PageID #:
                                    11861
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 37 of 213 PageID #:
                                    11862
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 38 of 213 PageID #:
                                    11863
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 39 of 213 PageID #:
                                    11864
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 40 of 213 PageID #:
                                    11865
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 41 of 213 PageID #:
                                    11866
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 42 of 213 PageID #:
                                    11867
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 43 of 213 PageID #:
                                    11868
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 44 of 213 PageID #:
                                    11869
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 45 of 213 PageID #:
                                    11870
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 46 of 213 PageID #:
                                    11871
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 47 of 213 PageID #:
                                    11872
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 48 of 213 PageID #:
                                    11873
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 49 of 213 PageID #:
                                    11874
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 50 of 213 PageID #:
                                    11875
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 51 of 213 PageID #:
                                    11876
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 52 of 213 PageID #:
                                    11877
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 53 of 213 PageID #:
                                    11878
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 54 of 213 PageID #:
                                    11879
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 55 of 213 PageID #:
                                    11880
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 56 of 213 PageID #:
                                    11881
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 57 of 213 PageID #:
                                    11882
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 58 of 213 PageID #:
                                    11883
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 59 of 213 PageID #:
                                    11884
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 60 of 213 PageID #:
                                    11885
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 61 of 213 PageID #:
                                    11886
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 62 of 213 PageID #:
                                    11887
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 63 of 213 PageID #:
                                    11888
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 64 of 213 PageID #:
                                    11889
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 65 of 213 PageID #:
                                    11890
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 66 of 213 PageID #:
                                    11891
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 67 of 213 PageID #:
                                    11892
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 68 of 213 PageID #:
                                    11893
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 69 of 213 PageID #:
                                    11894
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 70 of 213 PageID #:
                                    11895
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 71 of 213 PageID #:
                                    11896
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 72 of 213 PageID #:
                                    11897
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 73 of 213 PageID #:
                                    11898
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 74 of 213 PageID #:
                                    11899
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 75 of 213 PageID #:
                                    11900
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 76 of 213 PageID #:
                                    11901
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 77 of 213 PageID #:
                                    11902
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 78 of 213 PageID #:
                                    11903
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 79 of 213 PageID #:
                                    11904
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 80 of 213 PageID #:
                                    11905
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 81 of 213 PageID #:
                                    11906
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 82 of 213 PageID #:
                                    11907
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 83 of 213 PageID #:
                                    11908
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 84 of 213 PageID #:
                                    11909
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 85 of 213 PageID #:
                                    11910
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 86 of 213 PageID #:
                                    11911
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 87 of 213 PageID #:
                                    11912
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 88 of 213 PageID #:
                                    11913
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 89 of 213 PageID #:
                                    11914
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 90 of 213 PageID #:
                                    11915
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 91 of 213 PageID #:
                                    11916
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 92 of 213 PageID #:
                                    11917
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 93 of 213 PageID #:
                                    11918
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 94 of 213 PageID #:
                                    11919
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 95 of 213 PageID #:
                                    11920
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 96 of 213 PageID #:
                                    11921
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 97 of 213 PageID #:
                                    11922
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 98 of 213 PageID #:
                                    11923
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 99 of 213 PageID #:
                                    11924
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 100 of 213 PageID
                                  #: 11925
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 101 of 213 PageID
                                  #: 11926
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 102 of 213 PageID
                                  #: 11927
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 103 of 213 PageID
                                  #: 11928
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 104 of 213 PageID
                                  #: 11929
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 105 of 213 PageID
                                  #: 11930
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 106 of 213 PageID
                                  #: 11931
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 107 of 213 PageID
                                  #: 11932
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 108 of 213 PageID
                                  #: 11933
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 109 of 213 PageID
                                  #: 11934
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 110 of 213 PageID
                                  #: 11935
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 111 of 213 PageID
                                  #: 11936
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 112 of 213 PageID
                                  #: 11937
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 113 of 213 PageID
                                  #: 11938
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 114 of 213 PageID
                                  #: 11939
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 115 of 213 PageID
                                  #: 11940
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 116 of 213 PageID
                                  #: 11941
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 117 of 213 PageID
                                  #: 11942
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 118 of 213 PageID
                                  #: 11943
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 119 of 213 PageID
                                  #: 11944
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 120 of 213 PageID
                                  #: 11945
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 121 of 213 PageID
                                  #: 11946
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 122 of 213 PageID
                                  #: 11947
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 123 of 213 PageID
                                  #: 11948
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 124 of 213 PageID
                                  #: 11949
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 125 of 213 PageID
                                  #: 11950
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 126 of 213 PageID
                                  #: 11951
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 127 of 213 PageID
                                  #: 11952
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 128 of 213 PageID
                                  #: 11953
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 129 of 213 PageID
                                  #: 11954
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 130 of 213 PageID
                                  #: 11955
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 131 of 213 PageID
                                  #: 11956
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 132 of 213 PageID
                                  #: 11957
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 133 of 213 PageID
                                  #: 11958
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 134 of 213 PageID
                                  #: 11959
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 135 of 213 PageID
                                  #: 11960
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 136 of 213 PageID
                                  #: 11961
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 137 of 213 PageID
                                  #: 11962
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 138 of 213 PageID
                                  #: 11963
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 139 of 213 PageID
                                  #: 11964
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 140 of 213 PageID
                                  #: 11965
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 141 of 213 PageID
                                  #: 11966
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 142 of 213 PageID
                                  #: 11967
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 143 of 213 PageID
                                  #: 11968
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 144 of 213 PageID
                                  #: 11969
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 145 of 213 PageID
                                  #: 11970
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 146 of 213 PageID
                                  #: 11971
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 147 of 213 PageID
                                  #: 11972
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 148 of 213 PageID
                                  #: 11973
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 149 of 213 PageID
                                  #: 11974
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 150 of 213 PageID
                                  #: 11975
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 151 of 213 PageID
                                  #: 11976
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 152 of 213 PageID
                                  #: 11977
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 153 of 213 PageID
                                  #: 11978
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 154 of 213 PageID
                                  #: 11979
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 155 of 213 PageID
                                  #: 11980
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 156 of 213 PageID
                                  #: 11981
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 157 of 213 PageID
                                  #: 11982
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 158 of 213 PageID
                                  #: 11983
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 159 of 213 PageID
                                  #: 11984
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 160 of 213 PageID
                                  #: 11985
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 161 of 213 PageID
                                  #: 11986
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 162 of 213 PageID
                                  #: 11987
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 163 of 213 PageID
                                  #: 11988
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 164 of 213 PageID
                                  #: 11989
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 165 of 213 PageID
                                  #: 11990
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 166 of 213 PageID
                                  #: 11991
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 167 of 213 PageID
                                  #: 11992
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 168 of 213 PageID
                                  #: 11993
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 169 of 213 PageID
                                  #: 11994
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 170 of 213 PageID
                                  #: 11995
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 171 of 213 PageID
                                  #: 11996
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 172 of 213 PageID
                                  #: 11997
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 173 of 213 PageID
                                  #: 11998
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 174 of 213 PageID
                                  #: 11999
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 175 of 213 PageID
                                  #: 12000
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 176 of 213 PageID
                                  #: 12001
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 177 of 213 PageID
                                  #: 12002
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 178 of 213 PageID
                                  #: 12003
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 179 of 213 PageID
                                  #: 12004
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 180 of 213 PageID
                                  #: 12005
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 181 of 213 PageID
                                  #: 12006
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 182 of 213 PageID
                                  #: 12007
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 183 of 213 PageID
                                  #: 12008
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 184 of 213 PageID
                                  #: 12009
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 185 of 213 PageID
                                  #: 12010
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 186 of 213 PageID
                                  #: 12011
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 187 of 213 PageID
                                  #: 12012
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 188 of 213 PageID
                                  #: 12013
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 189 of 213 PageID
                                  #: 12014
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 190 of 213 PageID
                                  #: 12015
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 191 of 213 PageID
                                  #: 12016
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 192 of 213 PageID
                                  #: 12017
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 193 of 213 PageID
                                  #: 12018
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 194 of 213 PageID
                                  #: 12019
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 195 of 213 PageID
                                  #: 12020
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 196 of 213 PageID
                                  #: 12021
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 197 of 213 PageID
                                  #: 12022
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 198 of 213 PageID
                                  #: 12023
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 199 of 213 PageID
                                  #: 12024
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 200 of 213 PageID
                                  #: 12025
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 201 of 213 PageID
                                  #: 12026
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 202 of 213 PageID
                                  #: 12027
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 203 of 213 PageID
                                  #: 12028
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 204 of 213 PageID
                                  #: 12029
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 205 of 213 PageID
                                  #: 12030
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 206 of 213 PageID
                                  #: 12031
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 207 of 213 PageID
                                  #: 12032
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 208 of 213 PageID
                                  #: 12033
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 209 of 213 PageID
                                  #: 12034
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 210 of 213 PageID
                                  #: 12035
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 211 of 213 PageID
                                  #: 12036
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 212 of 213 PageID
                                  #: 12037
Case 3:16-cv-00121-TAV-DCP Document 143-2 Filed 06/17/19 Page 213 of 213 PageID
                                  #: 12038
